UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CHRISTINE M. PRESNELL,
Plaintiff-Appellant,

v.                                                                 No. 98-1526

COLLINS & AIKMAN CORPORATION,
Defendant-Appellee.

Appeal from the United States District Court
for the Western District of North Carolina, at Shelby.
Lacy H. Thornburg, District Judge.
(CA-97-174-4-T)

Argued: March 4, 1999

Decided: May 24, 1999

Before NIEMEYER and WILLIAMS, Circuit Judges, and
SMITH, United States District Judge for the
Eastern District of Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Phyllis Ann Palmieri, Morganton, North Carolina, for
Appellant. Charles K. Howard, Jr., LITTLER MENDELSON, P.C.,
Atlanta, Georgia, for Appellee. ON BRIEF: Jill W. Richburg, LIT-
TLER MENDELSON, P.C., Atlanta, Georgia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Christine M. Presnell appeals an order of the district court granting
summary judgment to Collins & Aikman, Corp. ("C&A") on her
claim under the Age Discrimination in Employment Act ("ADEA"),
29 U.S.C.A. §§ 621-34 (West 1985 & Supp. 1998), as well as on her
related state law claims. Finding no error, we affirm.

I.

Prior to her discharge, Presnell, who was fifty-four years old at the
time of her termination, worked at C&A's Old Fort, North Carolina
plant, which manufactures carpets for various automobile companies.
From the time she was hired in 1966 until 1983, Presnell was
employed as a production line worker. In 1983, she was promoted to
a supervisory position on the mold line. At the time of her discharge
in June, 1996, Presnell had been with the company for just over thirty
years.

Following a plant-wide employee survey in 1993, Presnell received
and signed a Supervisor Development Plan in April, 1994. This plan
told Presnell that her performance as a supervisor was unsatisfactory,
and was designed to help Presnell improve her performance. The plan
advised her that it was designed to give constructive criticism and
provide goals for improving her performance. Presnell was also
advised that failure to comply with the expectations contained within
the plan could lead to her termination. As part of the effort to improve
her interpersonal skills, identified as a weakness in the 1993 survey,
Presnell also attended a Dale Carnegie course at C&A's expense.
These actions were taken under the direction of Presnell's immediate
supervisor at the time, Mike Miller.

Although her communication skills showed an initial improvement
following the course, Presnell was issued an "Employee Relations

                    2
Report" in October, 1994, at the six-month review point of her Super-
visor Development Plan. The report discussed various incidents that
had occurred between Presnell and her subordinates, as well as a com-
plaint filed by one of her supervisors, during the period of time lead-
ing up to the report. After she received and was counseled on this
report, Presnell, who was previously on second shift, was transferred
to third shift, where she was supervised by a different manager and
would herself supervise different employees. Presnell was again
counseled or disciplined by her supervisors relating to deficiencies in
supervising and communicating with her subordinates in January and
August, 1995. In October, 1995, Presnell was issued a verbal and
written warning by her supervisors, at the time Chris Helms and Dar-
ryl Seals, for her attitude, conduct, and treatment of her subordinates.

In 1995, C&A instituted a new quality control plan called QS-
9000, which was developed by automakers from the United States,
Japan, and Europe to improve the quality and timing of parts received
from suppliers such as C&A. A major goal of the quality control plan
was to reduce the amount of inventory in the system between supplier
and car manufacturer so that within hours, or ideally minutes, from
the time the parts left the supplier they could be put into cars on the
production line. This "just in time" delivery method that was part of
QS-9000 placed a premium on correctly marked and produced items
leaving the supplier. Supervisors, such as Presnell, had significant
responsibilities under the quality control plan. Not only was Presnell
required to teach and coach her supervisees in the implementation of
the quality control plan, but she was also required to perform substan-
tial quality checks every two hours. These periodic checks, known as
"quality dam checks," consisted of placing a carpet on an inspection
fixture located at the end of the assembly line and inspecting it for
defects. If the carpet passed the inspection, Presnell then placed a
quality dam sticker with her initials on the carpet, signifying that it
met quality standards and was ready to be shipped to the customer.
Presnell was also required to perform final "skid" checks, which con-
sisted of checking every pallet of carpet produced during the shift to
verify that it contained the correct number of carpet pieces and that
the carpets met certain quality and specification standards. Presnell's
approval of each pallet was signified by a red sticker with her initials
placed on each pallet.

                    3
The record reveals that, in addition to being counseled on her com-
munications skills and subordinate relations, Presnell also failed to
perform her responsibilities under the QS-9000 system in a satisfac-
tory manner. In March, 1995, Presnell was counseled by her supervi-
sors for failing to discover that a pallet of carpet bearing her final
check sticker had the wrong labels attached. In her deposition, Pres-
nell admitted she committed this error and stated she did not believe
the resulting disciplinary action was taken because of her age. On
May 23, 1996, Presnell received a final written warning for again fail-
ing to perform quality dam checks and final skid checks. As with the
earlier incident, Presnell again admitted that she failed to perform the
proper quality checks. As part of the final warning, Presnell was told
that further disciplinary action would be taken if the problem occurred
again.

Six days after the May 23, 1996, incident, Presnell was given
below average marks on her annual performance evaluation. On
June 24, 1996, Presnell again committed serious errors in performing
her quality checks. Presnell allowed Subaru labels to be attached to
carpets for Ford Thunderbirds. In her deposition testimony, Presnell
again acknowledged that she had failed to adequately perform the
quality dam checks and that her approval sticker was attached to the
mislabeled carpets. Because she was issued a final written warning
approximately one month earlier for the same performance problem,
Presnell was terminated by C&A later that day.

It is undisputed that Presnell never heard any of her immediate
supervisors say anything she interpreted as expressing bias against
older people. When asked whether she had ever heard anyone in the
plant's management make disparaging comments about older work-
ers, Presnell recalled no instance of such conduct.

In June, 1997, Presnell filed this action alleging that C&A dis-
charged her because of her age, rather than her job performance, in
violation of the ADEA.1 Following discovery, the district court
granted C&A's motion for summary judgment. This appeal followed.
_________________________________________________________________
1 Presnell also claimed that her discharge was in violation of the public
policy of the state of North Carolina and that she suffered intentional
infliction of emotional distress.

                    4
II.

An order of the district court granting summary judgment is
reviewed de novo. Nguyen v. CNA Corp. , 44 F.3d 234, 236 (4th Cir.
1995). In doing so, all reasonable inferences are drawn from the evi-
dence in the light most favorable to the nonmoving party in order to
determine whether any material issues of fact exist for trial. Id. at
236-37.

In order to prevail in this action, Presnell must show that but for
C&A's discriminatory intent, she would not have been discharged.
See Mitchell v. Data Gen. Corp., 12 F.3d 1310, 1314 (4th Cir. 1993).
Presnell may prove this either through direct evidence that C&A dis-
charged her because of her age, or through the use of the burden-
shifting analysis established by McDonnell Douglas Corp. v. Green,
411 U.S. 792 (1973). Because Presnell has not offered any direct evi-
dence of age discrimination by C&A, we examine her case under the
McDonnell Douglas framework.

In applying the framework, an employee must first establish a
prima facie case, which raises a rebuttable presumption of discrimina-
tion. McDonnell Douglas, 411 U.S. at 802. Defendant may rebut this
presumption by offering a legitimate, nondiscriminatory reason for
the adverse employment action against the employee. EEOC v. Clay
Printing Co., 955 F.2d 936, 941 (4th Cir. 1992). After the employer
meets this burden of production, the inference of age discrimination
is effectively rebutted and the burden of production then shifts to
plaintiff to establish by a preponderance of the evidence that the prof-
fered reason was a pretext for age discrimination. Texas Dep't of
Community Affairs v. Burdine, 450 U.S. 248, 254 (1981); Clay Print-
ing Co., 955 F.2d at 941.

To make out a prima facie case of age discrimination, Presnell
must show that:

          (1) [she] was in the age group protected by the ADEA; (2)
          [she] was discharged or demoted; (3) at the time of [her]
          discharge or demotion, [she] was performing[her] job at a
          level that met [her] employer's legitimate expectations; and

                    5
          (4) [her] discharge occurred under circumstances that raise
          a reasonable inference of unlawful age discrimination.

Halperin v. Abacus Technology Corp., 128 F.3d 191, 196 (4th Cir.
1997). The district court found that Presnell did not establish a prima
facie case because the evidence demonstrated that Presnell was not
performing up to her employer's legitimate expectations, and because
there were no circumstances giving rise to an inference of discrimina-
tion. However, even if we assume that Presnell established a prima
facie case of age discrimination, her claim still fails as a matter of law
under the McDonnell Douglas framework.2

C&A asserted that Presnell was discharged because of her poor job
performance, which was documented in the record. Specifically,
C&A explains that Presnell's repeated failures to properly carry out
the quality checks required by the QS-9000 system compromised the
plant's ability to provide "on time" products to its customers, and was
the immediate reason for her termination. C&A also relies on Pres-
nell's lengthy history of interpersonal and supervisory problems dat-
ing back to 1993 as an exacerbating factor. Presnell maintains that
C&A's articulated rationale is pretextual.

To demonstrate pretext, however, Presnell must prove that C&A's
proffered legitimate nondiscriminatory reason was false and that age
discrimination was the real motivating factor behind her discharge. Id.
at 201 & n.15. Presnell asserts that C&A engaged in a protracted,
three-year effort to build a record of poor performance against her,
solely to justify firing her before she reached the crucial retirement
milestone of thirty years of service and age fifty-five, beyond which
time she would qualify for a substantial increase in retirement bene-
fits. According to Presnell, she was discharged because she would be
_________________________________________________________________

2 The parties in their briefs and at oral argument addressed the issue of
whether the reasons offered by C&A for Presnell's termination were pre-
textual. Given the overlap of the facts in this case between the "employ-
er's legitimate expectations" for a prima facie case, and the "legitimate
nondiscriminatory reason" for the termination, we will proceed to
address Presnell's claim under the full McDonnell Douglas framework.
The outcome of the case, however, does not change.

                     6
the first employee at the Old Fort plant to reach this important mile-
stone.

Presnell attempts to demonstrate the pretextual nature of C&A's
nondiscriminatory reason by first asserting that the record does not
support a finding of poor performance. In support of this argument,
Presnell points to her final, post-discharge evaluation, asserting that
she received above average marks in two out of seven categories,
while only receiving an unsatisfactory in one category. Presnell fails
to mention, however, that her final evaluation also contained below
average marks in two additional categories, thus making her overall
performance below average. Presnell's final evaluation was entirely
consistent with the annual evaluation she received a month before her
discharge, in which she received an overall score of below average
and was consistently ranked average to below average in all but one
category.

Presnell next claims that because the disciplinary reports she
received were subjective in nature, they demonstrate a pattern of dis-
crimination against her because she received them from much youn-
ger supervisors, Helms and Seals. Presnell asserts that she was
targeted by Helms and Seals because of her age, and blames many of
her problems on her position as third shift supervisor, where she was
supervising line workers much younger than herself. However, the
evidence is clear that Presnell's history of disciplinary problems pre-
dated her move to the third shift and her contact with Helms as her
immediate supervisor. The record is clear that communication prob-
lems first surfaced as a result of a survey conducted in 1993. Presnell
was counseled and advised on these issues numerous times while she
was a supervisor on the second shift, before she was moved to the
third shift. In fact, the move to the third shift was made to allow Pres-
nell a chance to start over with new supervisees and a new supervisor.
Unfortunately, the second chance did not work. Presnell continued to
have problems with her interpersonal skills and management tech-
niques, compounded by the introduction of a new quality assurance
regime with which Presnell had difficulty.

The fact that Presnell was of the opinion that corrective action was
unnecessary and there were some favorable performance indicators,
along with other unfavorable indicators, is not sufficient to establish

                     7
that C&A's proffered reason was pretextual. See Lovelace v. Sherwin
Williams, 681 F.2d 230, 246 (4th Cir. 1982) (holding that such evi-
dence does not demonstrate pretext because "[s]uch a leap of infer-
ence could only be by rank speculation and not by any rational
processes of inference"). More importantly, not all of the disciplinary
reports that Presnell received were subjective in nature. The record
contains a number of well-documented occasions where Presnell
falsely verified that various quality dam and final skid checks were
performed. Moreover, Presnell admitted each and every one of these
violations, which resulted in written reprimands and her eventual ter-
mination.

Presnell also claims that younger supervisors, or those with sub-
stantially less time with the company (and thus not near the 55/30
benefit mark) received similar disciplinary action as Presnell, but
were not fired. However, there is nothing in the record to support
these assertions, other than Presnell's own speculative, unsubstan-
tiated statements. Presnell also claims that her replacement, Tom Farr,
had a substantial record of violations and "bad mouthing" the com-
pany. Again, this assertion is not supported by the record.

Because Presnell failed to demonstrate the existence of a genuine
issue of material fact with respect to whether C&A's nondiscrimina-
tory reasons for her discharge were a pretext for age discrimination,
the district court did not err in granting summary judgment to C&A.

III.

The district judge also granted summary judgment on Presnell's
cause of action for wrongful discharge in violation of North Carolina
public policy. Because North Carolina has adopted the same standards
of proof and burden shifting analysis in state law discrimination cases
as in federal discrimination cases, North Carolina Dep't of Correc-
tions v. Gibson, 301 S.E.2d 78, 82, 85 (N.C. 1983), and Presnell pres-
ents the same evidence to support both the ADEA and state law
wrongful discharge claim, the district court also properly granted
summary judgment on this claim. See Henson v. Liggett Group, Inc.,
61 F.3d 270, 277 (4th Cir. 1995) (affirming grant of summary judg-
ment on employment action in violation of North Carolina public pol-

                    8
icy where plaintiff relied on same evidence to support state law claim
as she did for her ADEA claim).

Finally, the district court also dismissed Presnell's cause of action
for intentional infliction of emotional distress. We find no error in the
lower court's ruling. Presnell was not subjected to conduct that was
extreme or outrageous. See Hill v. Kinston, 374 S.E.2d 425, 426 (N.C.
Ct. App. 1988) (extreme or outrageous conduct is essential element
of cause of action for intentional infliction of emotional distress).
Moreover, there is no showing that C&A, or its agents, intended to
inflict any type of emotional distress on Presnell, and there is no evi-
dence that Presnell suffered emotional distress of the severity required
to state such a cause of action under North Carolina law. See Waddle
v. Sparks, 414 S.E.2d 22, 27 (N.C. 1992) (holding that defendant's
actions must have caused "neurosis, psychosis, chronic depression,
phobia, or any other type of severe and disabling emotional or mental
condition which may be generally recognized and diagnosed by pro-
fessionals trained to do so"). The record demonstrates that Presnell's
termination was handled responsibly. See Hill , 374 S.E.2d at 426
(holding that dismissal of employee did not give rise to cause of
action for intentional infliction of emotional distress claim when "the
process of plaintiff's dismissal was carried out in a responsible man-
ner").

IV.

Because Presnell failed to establish the existence of a genuine issue
of material fact with respect to any of her causes of action, the district
court did not err in granting summary judgment to Collins & Aikman.

AFFIRMED

                     9